DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a Final Office Action for application no. 17/314,091 for a DOCUMENT HOLDER WITH HORIZONTALLY DISPLACEABLE FILE SUPPORT, filed on 5/7/2021.  This correspondence is in response to applicant's reply filed on 2/11/2022.  Claims 1-4 and 6-11 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 6 is objected to because of the following informalities:  claim 6 is dependent on a cancelled claim  The Examiner will review the claim as dependent on claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen (U.S. Pat. 362,741).
Regarding claim 1, Hansen teaches an apparatus for arranging a file above a keyboard which is located on a desk, the apparatus comprising: a base; a slide; and an inclined support for supporting the file, wherein the support comprises a mechanical stop disposed at a front edge thereof to secure the file on the support, wherein the support is mounted on the slide, wherein the base is adapted to be arranged on the desk and/or on the keyboard and to guide the inclined support above the keyboard during a horizontal motion of the slide with respect to the base from a back position to a front position and vice versa, and wherein an arrestor is provided in the front position or in the back position and/or a guide rail is provided between the base and the slide for guiding the horizontal motion.


    PNG
    media_image1.png
    554
    250
    media_image1.png
    Greyscale





[AltContent: arrow][AltContent: arrow]

[AltContent: textbox (mechanical stop)]

[AltContent: textbox (inclined support)]
[AltContent: arrow][AltContent: arrow]

[AltContent: textbox (arrestor)][AltContent: arrow]
[AltContent: textbox (arrestor)]
[AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (slide)][AltContent: textbox (base)]

 

Regarding claim 2, Hansen teaches the apparatus of claim 1, wherein the slide is slidably attached to or on the base.
Regarding claim 4, Hansen teaches the apparatus of claim 1, wherein the support provides an inclined plane and/or an adjustable inclination with respect to the slide.	
Regarding claim 6, Hansen teaches the apparatus of claim 1, wherein the mechanical stop has an adjustable height and/or is replaceable and/or rotatable (rotatable).
Claim(s) 1-4, 6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boon (U.S. Pat. 1,401,458).
Regarding claim 1, Boon teaches an apparatus for arranging a file above a keyboard which is located on a desk, the apparatus comprising: a base; a slide; and an inclined support (22) for supporting the file, wherein the support comprises a mechanical stop disposed at a front edge thereof to secure the file on the support, wherein the support is mounted on the slide, wherein the base is adapted to be arranged on the desk and/or on the keyboard and to guide the inclined support above the keyboard during a horizontal motion of the slide with respect to the base from a back position to a front position and vice versa, and wherein an arrestor (18) is provided in the front position or in the back position and/or a guide rail is provided between the base and the slide for guiding the horizontal motion.
[AltContent: textbox (inclined support)]

[AltContent: arrow]

    PNG
    media_image2.png
    283
    420
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (arrestor)]


[AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (slide)][AltContent: textbox (base)]

[AltContent: textbox (mechanical stop)]
Regarding claim 2, Boon teaches the apparatus of claim 1, wherein the slide is slidably attached to or on the base.
Regarding claim 3, Boon teaches the apparatus of claim 1, wherein the base has, at least in part, an anti- slip lower surface (12).
Regarding claim 4, Boon teaches the apparatus of claim 1, wherein the support provides an inclined plane and/or an adjustable inclination with respect to the slide (adjustable inclination).	
Regarding claim 6, Hansen teaches the apparatus of claim 1, wherein the mechanical stop has an adjustable height and/or is replaceable and/or rotatable (all items are replaceable, especially if due to wear and tear).
Regarding claim 8, Hansen teaches the apparatus of claim 1, wherein the base is designed and arranged in order to protrude with respect to the support at a front end before the horizontal motion of the slide with respect to the base from the back position to the front position and not to protrude anymore with respect to the support at the front end after the horizontal motion of the slide with respect to the base from the back position to the front position (due to the location of the slots 17).
Regarding claim 9, Hansen teaches the apparatus of claim 1, wherein the support comprises an extension (12) which, in particular asymmetrically, extends perpendicularly with respect to a direction of the horizontal motion of the slide with respect to the base from the back position to the front position beyond the base and/or which is arranged to swing out or to be pushed in this direction.
Allowable Subject Matter
Claims 7, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 8 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        April 29, 2022